In a proceeding pursuant to article 4 of the Family Court Act for an upward modification of the alimony and child support provisions contained in a judgment of divorce, the husband appeals from (1) an order of the Family Court, Nassau County, entered December 14, 1979, which, inter alia, increased the child support provisions from a total of $135 per week to a total of $195 per week and (2) a further order of the same court, dated January 8, 1980, which denied his motion (a) to vacate the first order and (b) for a new hearing. Order dated January 8, 1980 reversed, without costs or disbursements, motion granted, order entered December 14, 1979 vacated and proceeding remitted to the Family Court, Nassau County, for a new *907hearing consistent herewith. Appeal from the order entered December 14, 1979 dismissed, without costs or disbursements. Since the parties’ separation agreement was not introduced into evidence, the factors required for consideration under Matter of Boden v Boden (42 NY2d 210) were not evaluated. Upon the rehearing, which shall include alimony and child support, the parties shall be given the opportunity to present additional evidence. Hopkins, J. P., Damiani, Lazer and Cohalan, JJ., concur.